The Court granted the defendant’s motion, holding: Although the Code provides that an appeal must be taken from the order of reversal, it did not dispense with the necessity of entering á judgment on the decision of the general term; that an appeal from the order of the general term reversing a judgment and granting a new trial is not effectual to review the judgment, unless a judgment of the general term has been entered and made a part of the case; *20that the provision of the Code is that upon an appeal from an order granting a new trial, the judgment of reversal must be reviewed, and thus by implication provides that the judgment shall first be entered before an appeal can effectually he taken from an order of reversal.